Title: Charles Williamos to Abigail Adams, 21 July 1785
From: Williamos, Charles
To: Adams, Abigail


     
      Paris 21st. July 1785
     
     It is with much pleasure my dear Madam that I hear of your safe arrival in London and that you are once more fixed in a house of your own, the situation of which altho’ not quite so pleasant as Auteuill is not without much merit.
     Whatever base rancour and malice may invent, I am very sure that you will on all occasions meet with every Mark of respect which are every ways your due. Yet I do not suppose, that the Court Notwithstanding its politeness will be very often graced with your and Miss Adams’s Company.
     Paris is not the livelier I can assure you Madam since you left it. Passy is deserted also—and we have accounts of the doctor’s very safe arrival at Rouen from whence he was to proceed immediately to Havre—the King sent him his Picture most elegantely set in diamonds of great value, with two very polite letters from Count de Vergennes.
     The peculiar honor and satisfaction I had in opportunities of paying my very Sincere respects to Mr. Adams yourself and family will ever be recollected as one of the most agreable events of my life and I shall never think myself happier than in opportunities to renew it. I am very sorry to have failed hitherto in every attempt to send your things. I went to Mr. Hailes’s who desired his best respects and assured me it was out of his power to forward any thing larger than a packet of letters as the messenger goes no further than Calais where the master of the British packet takes charge of the letters.
     This I communicated to Mrs. Barclay who agreed in thinking it best to wait for Doctor Bancroft who is to go in 8 or ten days but if an opportunity offers sooner we will not fail to improve it. Mr. Harison takescharge of the lace by which means there are only gowns. Mr. Storer has some books with a Mr. Graff but Mr. Barclay thinks that as he is going to America they had better be sent there to him than trouble any one with them.
     Mr. Jefferson and the other Gentlemen are very well. Col. Humphreys has wrote to Col. Smith. The June Packet is arrived but not all the letters. I am still waiting for a better opportunity than by L’orient, but fear much that I shall be obliged to take that rout. Whenever I go and where ever I am I shall allways retain sentiments of highest respect and ever be Madam your most obedient devoted servant
     
      C. Williamos
     
     
      Be Kind enough to present my best respects to Mr. and Miss Adams.
     
    